Citation Nr: 1742107	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  13-27 663	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Attorney Jan Dils


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from April 1990 to April 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision by the Huntington, West Virginia RO.  In July 2015, a Travel Board hearing was held before the undersigned; a transcript of the hearing is in the record.  In September 2015, the Board remanded the matters for additional development.


FINDINGS OF FACT

1.  The Veteran is not shown to have a diagnosis of PTSD based on a corroborated stressor event in service or based on a fear of hostile military or terrorist activity.

2.  An acquired psychiatric disability was not manifested in service; a psychosis was not manifested within one year after the Veteran's separation from service; and no diagnosed psychiatric disability is shown to be related to his service.

3.  A chronic low back disability was not manifested in service; arthritis of the lumbosacral spine was not manifested within one year after the Veteran's separation from service; and no current low back disability is shown to be related to service.


CONCLUSIONS OF LAW

1.  Service connection for a psychiatric disability, to include PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 

2.  Service connection for a low back disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by correspondence in September 2010, December 2010, and September 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

During the July 2015 Travel Board hearing, the undersigned advised the appellant of what is needed to substantiate the claims (a valid diagnosis of PTSD based on a corroborated stressor event in service or competent evidence of a nexus between a diagnosed psychiatric disability and his service, and competent evidence of a nexus between a current back disability and service); thereafter the claims were remanded for additional development.  The Board finds that there has been substantial compliance with remand instructions.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records were obtained.  The AOJ arranged for VA examinations in October 2010, November 2010, August 2013, and March 2017, which will be discussed in greater detail below.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met. 

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Certain chronic diseases (to include psychoses and arthritis), may be service connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for psychosis and arthritis).  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).  A nexus to service may be established by showing continuity of symptomatology following service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

Lay evidence may be competent evidence to establish incurrence.   See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  

Psychiatric disability.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed stressor in service.  38 C.F.R. § 3.304(f).  Where the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997).  Service department records must support, and not contradict, the claimant's testimony regarding noncombat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

Under the revised (effective July 12, 2010) 38 C.F.R. § 3.304(f)(3): 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire; including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The Veteran's service personnel records reflect that he served in Operations Desert Shield and Desert Storm with an MOS of engineer vehicle track crewman.  His STRs are silent for complaints, findings, treatment, or diagnosis regarding his mental health.  On April 1994 service separation examination, psychiatric evaluation was normal.

On November 1995 VA examination, the Veteran reported that he was stationed in Kuwait from May to September 1991, and that his was the first unit to arrive in Kuwait after combat troops left.  He reported that it was his duty to clean out the mines, stating that on one occasion, a vehicle caught fire and blew up ammunition.  Following a mental status examination, the diagnosis was a breathing-related sleep disorder; there were no other Axis I or Axis II diagnoses.

On November 2003 VA treatment, the Veteran complained of depression and vivid dreams since the increase in war coverage on the news; the assessments included depression.  On January 2004 VA mental health consult, he reported that he did not like how things were going overseas because it brought back memories from Desert Storm and caused depression.  He reported increased nightmares about fighting, stating that the dreams began in 1995 and always include someone dying.  He reported feelings of depression, irritability, intrusive thoughts of Desert Storm, decreased energy level, and sleep disturbance.  The impressions included rule-out PTSD and major depressive disorder.

On March 2004 VA treatment, the Veteran reported depressed mood, hypersomnia, nightmares of people being killed every other night, intrusive thoughts on a daily basis, anergia, anhedonia, increased irritability and anxiety, increased social isolation, and hyperstartle response.  He reported being quick tempered.  He reported having these problems since returning home from Desert Storm but the dreams had worsened over the previous year.  Following a mental status examination, the diagnosis was PTSD.  The treating psychiatrist noted the Veteran presented with a mix of anxiety and dysthymia with some symptoms consistent with PTSD; the psychiatrist opined that the hypervigilance and nightmares can be traced to the Veteran's military service although the rest of the symptoms are probably caused by a number of other factors.

On November 2010 VA examination, the examiner noted that the Veteran began mental health treatment in January 2004, at which time the diagnostic impressions included rule-out PTSD and major depressive disorder; he was referred for a PTSD screening and was seen for intake in March 2004 with a diagnostic impression of PTSD.  On examination, the Veteran reported his typical mood to be variable, with periods of increased irritability during which he becomes more isolative.  He reported occasional crying spells described as brief and transient.  He reported brief and transient hopelessness about his current life stressors and feelings of worthlessness approximately 3 to 4 days per week.  He reported passive suicidal ideation approximately once per year without intentions or plans.  He reported seeing brief "shadows" in his periphery once or twice per month.  He reported that he did not spend much time with people outside of his family, with whom he described having good relationships.  He reported sleep problems and negative dreams.  The examiner noted extreme over-reporting of psychiatric symptoms and functional impairment on psychological testing and opined that the test results were invalid.  Following a mental status examination, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  There was no Axis I diagnosis.  The examiner opined that, while the Veteran reported some specific events that may be construed as traumatic stressors and are subject to verification, he did not endorse symptoms meeting the criteria for PTSD; however, no additional diagnoses or estimation of functional impairment could be reasonably offered due to interference from over-reporting of symptoms and functional impairment in the clinical presentation, and therefore the issue could not be resolved without resort to mere speculation.  The examiner opined that the Veteran did not verbally endorse symptoms meeting the criteria for a diagnosis of PTSD.

On November 2011 private examination, the Veteran reported that he became impaired by PTSD in 2000 when war efforts began again.  He reported that he did not deal with people well.  He reported that during service he worked as a combat engineer, laying mines, building and repairing bridges, and that he was stationed in Germany, the Middle East, and the United States.  He reported combat stressors while he was stationed in Kuwait, with an immediate reaction of finding the events horrifying and scary.  He reported that he bottled up his symptoms until 2000 but it all came back when the war started back up.  He reported intrusive recollections of events; nightmares; flashbacks; avoidance of thoughts, feelings, or conversations associated with the events, as well as activities, places or people that might arouse recollections of it.  He reported alienation from others, flat line emotions, and spacing out with loss of time.  He reported increased arousal with sleep problems, anger, concentration and focus problems, startle reactions, and hypervigilance.  Dr. Atkinson opined that there was a prolonged delay before the Veteran's symptoms began, and they were precipitated by the war in the Middle East starting up.  The Veteran reported the onset of depression around 2000 and anxiety in May 2001.  He reported frequent feelings of agitation, episodes of anger, and paranoid and delusional thinking.  Dr. Atkinson noted a delusional paranoid reaction with hallucinations, probably associated with major depression, or possibly a schizoaffective disorder, depressed type.  The Veteran reported that he used to be friendly and outgoing but this changed about 8 years earlier, when his interpersonal relationships became characterized by a paranoid, suspicious, resentful and difficult posture.  

Following a mental status examination, Dr. Atkinson opined that not only is the Veteran suffering from PTSD from his Middle East experiences, but he also developed a paranoid state disorder with major depression and persecutory delusional thinking with hallucinations.  Dr. Atkinson opined that the Veteran's experiences in the Middle East set off a slow progressive downhill course with the emergence of frank psychosis about 7 or 8 years earlier; he opined that the Veteran has had PTSD since he was in service, but had a delayed onset of overt symptoms around 2001 when the war started back up again.  Dr. Atkinson opined that with the depth and nature of the Veteran's psychotic depressive reaction and PTSD, he should be on anti-psychotic medication and monitored for aggression to himself or others.  The diagnoses included PTSD, chronic with delayed onset; major depressive disorder, recurrent, severe, with psychotic features (paranoid delusional state with hallucinations); anxiety disorder, possible dissociative hysterical pseudo-seizures; and paranoid personality disorder.

On August 2013 VA examination, the Veteran reported symptoms including worry in excess without panic, phobias, inability to relax, feeling tense more often than not, intermittent lack of energy, difficulty concentrating, mild to moderate irritability with episodic anger outbursts once or twice a week, sleep difficulties, occasional nightmares, frustrated mood, limited frustration tolerance, moderate anhedonia, significant apathy, loss of interests in social relationships, lack of hobbies or recreational pursuits, fluctuating appetite, feelings of worthlessness, and past suicidal ideation.  The examiner noted that the presence of over-reported symptoms on current psychological testing, use of prescription opiates, and noncompliance with CPAP treatment precluded a diagnosis of depressive disorder in spite of reported symptoms.  The examiner noted the history of mental health treatment since January 2004, with a recent 2013 diagnosis of depressive disorder, not otherwise specified; the examiner noted that the usual focus of the Veteran's treatment has been mixed depression and anxiety symptoms associated with ongoing stressors, not military related.  

Following a mental status examination, the diagnoses included anxiety disorder, not otherwise specified, and opiate abuse in remission.  The VA examiner opined that the clinical scales suggested the presence of mild to moderate anxiety and depressive symptoms that at times may be experienced as somatic or somatoform reactions to stress, and mutually aggravating conditions with ongoing medical problems including chronic pain; the primary diagnosis was anxiety disorder, not otherwise specified.  The examiner opined that the Veteran does not meet the DSM-IV-TR criteria for PTSD, in spite of other records suggesting he is diagnosed with PTSD.  It was noted that the treatment records [noting diagnosis op PTSD] did not reflect awareness of the prior VA examination results and did not contain evidence of psychometric assessment tools before establishing the diagnosis, as the VA examination did, which could have altered the diagnostic picture.  The examiner noted that there was once again current evidence on examination of mildly over-reported symptoms and functional impairment on psychometric testing, which limits assessment of functional impairment and symptoms, but there was enough evidence overall to support a diagnosis of anxiety disorder, not otherwise specified.  Regarding etiology, the examiner noted that the STRs show no evidence of any mental health complaints or issues contemporaneously with the deployment and post deployment period on active duty, and there have been ongoing and multiple other stressors post-military service that could have equally caused mental health symptoms as well.  The examiner noted that in the previous three years, the primary focus of the Veteran's VA treatment had been related to family/marital conflicts, losing three close family members, and health issues, and there was a history of opioid abuse/failing treatment contract, which could have likewise caused depressive symptoms.  The examiner stated that he was unable to resolve the question of whether the Veteran's current diagnosis of anxiety disorder is due to military service including fear of terrorist or hostile military without resorting to speculation.

At the July 2015 Board hearing, the Veteran testified that on a day to day basis, he feels angry at times and calm at times, and goes back and forth; he is easily angered.  He testified that news of ongoing military actions and individuals being killed triggers his symptoms.  He testified that he does not deal well with people, he gets nervous around large groups of people, and he has been divorced twice.  He testified that he has nightmares and difficulty sleeping, and that family members have told him that since returning from service, he has been different and had more rage.  He testified that he has sought VA mental health treatment since 2003 or 2004 and he has been prescribed Paxil.

On March 2017 VA examination, the Veteran reported that he is grouchy and irritable and does not like to be around people.  He reported feeling depressed every day, with crying spells when he thinks about his mother who died in 2016.  He reported getting upset when he sees TV shows about war documentaries but he did not report trauma re-experiencing symptoms.  He reported that he does not generally experience physiological symptoms of anxiety, and he denied excessive worry.  He reported chronic sleep impairment, with initial and middle insomnia, and feelings of worthlessness.  He has been followed for VA counseling and medication management, most recently in October 2013, when depressive disorder was diagnosed and Paroxetine was prescribed.  
Regarding PTSD diagnostic criteria, the Veteran reported traveling through a place called "Death Valley" in service and witnessing dead bodies, and reported that he saw a nomad hit a mine; the examiner opined that this stressor is adequate to support a diagnosis of PTSD and is related to the Veteran's fear of hostile military or terrorist activity. (Criterion A).  He did not report any intrusion symptoms associated with the traumatic events (Criterion B), persistent avoidance of stimuli associated with the traumatic events (Criterion C), negative alterations in cognitions and mood associated with the traumatic events (Criterion D), or marked alterations in arousal and reactivity associated with the traumatic events (Criterion E).

Following a mental status examination, the diagnosis was unspecified depressive disorder.  The examiner opined that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria; he did not report symptoms consistent with PTSD on examination.  The examiner noted that the medical records indicate PTSD was diagnosed in 2004 and the diagnosis was carried forward, but the examiner could not tell that full criteria for PTSD were ever documented.  The examiner noted that the Veteran's diagnosis (for treatment purposes) was eventually changed to depression in October 2011, and depression was the most recent diagnosis by a treatment provider (in 2013).  The examiner noted that an initial PTSD evaluation completed in November 2010 indicated that no diagnosis could be offered because the results of psychometric testing indicated gross over-reporting of symptoms and functional impairment.  The examiner noted that another VA examination in August 2013 indicated diagnoses of anxiety disorder not otherwise specified and "opiate abuse in remission"; the current examiner agreed with the 2013 examiner's findings, including the finding that the VA records reflect the usual focus of the Veteran's VA mental health treatment has been mixed depression and anxiety symptoms associated with ongoing stressors, not military related.

Regarding substance abuse, the examiner noted that the Veteran denied ever having abused opioids, but he was arrested for DUI apparently related to overuse of opioids, and medical records indicate a failed pain treatment contract in May 2009.  The examiner noted that the Veteran has historically been diagnosed with "opiate abuse," and the current status of any substance use concerns is unclear.  The examiner stated that the extent to which the Veteran's depressive symptoms have historically been caused, or exacerbated by, substance abuse is unclear.

The 2017 VA examiner opined that, because the medical records indicate generalized depressive symptoms with no discernible relationship to military service, because symptoms have appeared to occur in response to current life stressors rather than military stressors, and because depression could be accounted for by the Veteran's substance abuse, it is less likely than not that his unspecified depressive disorder is related to military service.

The preponderance of the evidence is against a finding that the Veteran has PTSD.  The relaxed evidentiary standards of the revised 38 C.F.R. § 3.304(f)(3) do not apply because while he did serve in an area where he may have been under a threat of imminent bodily harm, he has not been assigned a diagnosis of PTSD based on a fear of hostile military or terrorist activity.  Indeed, the 2010, 2013, and 2017 VA examiners each opined that he does not merit a PTSD diagnosis (and the March 2017 VA examiner specifically identified each criterion for such diagnosis found lacking).  Although Dr. Atkinson assessed PTSD on November 2011 private examination, his opinion warrants less probative weight because it does not accurately portray what the factual data show, there is no indication that he reviewed the Veteran's complete medical history or claims file (as opposed to relying on the Veteran's self-report), and there is also no indication that the full DSM-IV diagnostic criteria were considered in addressing whether the Veteran's symptoms merit the diagnosis.

The Veteran's opinion that he has PTSD is not probative evidence in the matter, as the diagnosis of PTSD is a complex medical question which requires medical expertise (regarding whether the constellation of symptoms shown and any credible stressor identified support such diagnosis).  He is a layperson, does not profess to have any medical expertise; and does not cite to competent (medical treatise) supporting evidence.  Accordingly, service connection for PTSD is not warranted.

In summary, the record shows that the Veteran does not have a valid diagnosis of PTSD based on a fear of hostile enemy or terrorist activity; multiple VA examiners have found that the constellation of symptoms necessary for such diagnosis is not shown.  As a threshold legal requirement for establishing service connection for PTSD (a valid diagnosis of such disability) is not met, service connection for PTSD is not warranted. 

As the record shows diagnoses of psychiatric disabilities other than PTSD, the analysis turns to whether any other psychiatric disability diagnosed may be service connected.  An acquired psychiatric disability was not manifested in service or for many years thereafter (he first complained of depression in 2003) and a psychosis was not manifested in the first postservice year.  Accordingly, service connection for a psychiatric disability on the basis that such disability became manifest in service, or on a presumptive basis (as a chronic disease under 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309) is not warranted. 

What remains for consideration is whether any currently diagnosed psychiatric disability (to include the noted diagnoses of depressive disorder and anxiety disorder) may be etiologically related to the Veteran's service.  The Board finds that the preponderance of the evidence is against a finding that the Veteran's current psychiatric disability may otherwise be etiologically related to his service.  Regarding the dispositive factor of a nexus between the current psychiatric disability and service, the Board finds the March 2017 VA examination report (with support from the November 2010 and August 2013 VA examinations and opinions) to merit substantial probative weight.  The opinions reflect review of the Veteran's claims file and familiarity with his medical history and lay accounts.  The opinions offered were based on a complete examination and include historically accurate explanation of rationale that cites to supporting factual data.  

In comparison, Dr. Atkinson's November 2011 opinion warrants less probative weight because, as noted above, it does not accurately portray what the factual data show and it does not reflect a review of the Veteran's complete medical history.  Furthermore, Dr. Atkinson did not account for the factual data weighing against the Veteran's claim, including that the November 2010 VA examination found that no diagnosis could be offered because the results of psychometric testing indicated gross over-reporting of symptoms and functional impairment, and the history of opiate abuse; Dr. Atkinson also did not explain whether (or how) the criteria for a diagnosis of PTSD in DSM-V were met.  

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's psychiatric disability and his service is in the report of the March 2017 VA examination (with support from the November 2010 and August 2013 VA examinations and opinions).  The March 2017 VA examiner explained that a psychiatric disability was not manifested in service, psychiatric symptoms have appeared to occur after service in response to current life stressors rather than military service, and depression could be accounted for by the Veteran's substance abuse.  The VA examiners' opinions (cumulatively) warrant substantial probative weight as the providers expressed familiarity with the factual record, conducted thorough psychiatric evaluations, included adequate rationale, and the rationale includes comment on the opinions submitted in support of the Veteran's claim, explaining why the conclusions reached by those providers are not supported by the factual data.

The Veteran's own opinions that his psychiatric disability (claimed to be PTSD) is related to his service are not probative evidence in this matter.  He is a layperson, and has not demonstrated (and does not allege to have) the medical expertise required to diagnose, and determine the etiology of, a psychiatric disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The preponderance of the evidence is against this claim.  Accordingly the appeal seeking service connection for a psychiatric disability, to include PTSD, must be denied.

Back disability

The Veteran contends that he sustained multiple back injuries in service; specifically, he contends that he injured his back doing sit-ups in basic training and underwent physical therapy, and that he continued to have back pain throughout his service.  His STRs show that he complained of back pain in May and June 1990; he reported that sit-ups caused pain, and the diagnosis was mechanical low back pain/lumbosacral strain.  The remaining STRs are silent for findings, treatment, or diagnosis regarding the back.  On April 1994 service separation examination, the spine was normal on clinical evaluation; on contemporaneous medical history, he reported a history of recurrent back pain.

On February 1996 VA examination, the Veteran was noted to have a history of injuring his lower back in the military doing sit-ups; the examiner noted that the lower back pain had completely resolved and the Veteran had had no residuals since then.  On physical examination, he had full range of lumbar spine motion.

The treatment records show that the Veteran was in a motor vehicle accident in 1997 and injured his back.  He first sought post-service back treatment in 2000.  Treatment records from Neurology and Spine Associates from May to October 2000 include impressions of posttraumatic lumbar strain, for which he received physical therapy.  On January 2001 treatment, the Veteran reported that his low back pain had improved significantly and had not had any recurrence.

November 2005 MRI results of the lumbar spine showed minimal bulging of the discs on the left side at L3-4, L4-5 and L5-S1, greater at L5-S1; minimal bulging of the discs at L4-5 on the right; and no gross herniation or spinal stenosis.  X-rays of the lumbar spine showed no significant abnormality.

On June 2009 VA treatment, the diagnosis was low back pain radiating to the upper aspect of the buttocks and rarely into the right anterolateral thigh.  Physical therapy was recommended for treatment of the chronic low back pain.

On October 2010 VA examination, the Veteran reported that he hurt his back doing sit-ups in basic training in 1990, and was treated with physical therapy for 3 or 4 weeks.  He reported that he returned to regular duty and denied having further problems while in service.  He reported that he then injured his back in a motor vehicle accident in 1997; his vehicle was struck on the driver's side while he was driving.  He reported that he had X-rays and treatment and went to a chiropractor for two months.  He reported that in 2005, he bent over to pick up a box and reinjured his back; he had an MRI which found a slight bulging of a disc.  He reported having chronic low back pain since then.  He reported that in April 2009 he was prescribed a TENS unit that he wears for one hour every night.  He reported having severe chronic back pain with flare-ups three times per week, precipitated by moving wrong or sitting for too long.  He reported that the pain is located at the center of the lumbar spine, is constant and moderate, and radiates to the lateral aspect of the left leg from the hip to the knee.  He also reported a history of fatigue, decreased motion, stiffness, weakness, and spasm.  X-rays showed limited degenerative changes and mild dextrocurvature of the lumbar spine.  

Following a physical examination, the diagnosis was mechanical low back pain.  The examiner opined that the Veteran's back disability is less likely as not (less than 50/50 probability) caused by or a result of his complaints for back injury in service.  The examiner noted that the Veteran was in the military from April 1990 to April 1994, with a reference to mechanical low back pain beginning in May 1990 and the last reference in June 1990; the examiner noted that following this 4 week treatment, there was no further reference to back pain during the subsequent 4 years of full duty service.  The examiner noted there was no continuum of care for back pain between June 1990 and the posttraumatic back pain noted in May 2000; a review of the VA treatment records found a reference to back pain starting in April 2009.  The examiner noted that the Veteran has been under VA treatment since 1997, and back pain has not been on the problem list, with no reference to back pain until 2009.  The examiner noted the Veteran's statement that he injured his back in a motor vehicle accident in 1997 and also noted that the Veteran's service discharge history and physical exams were negative.

September 2011 MRI results of the lumbar spine showed early degenerative changes at the L3-4 level with a mild to moderate degree of central and posterior disc herniation and a mild degree of spinal stenosis, and a mild degree of central and posterior disc bulging at the L5-S1 level.

On February 2012 treatment, Dr. Dauphin noted the Veteran's report that he developed low back pain during service in May 1990; he was provided Motrin at the time and diagnosed with mechanical low back pain.  Dr. Dauphin noted the Veteran's STRs include documentation of further treatment for the back through May and June of 1990, with complaint of recurrent back pain on April 1994 separation examination.  Dr. Dauphin noted the Veteran's reports on VA examination of back injuries in 1997 and 2005, with no apparent medical treatment from 1994 to 1997.  The Veteran reported he was seen outside the VA system and there are medical records that exist describing that treatment.  Dr. Dauphin noted the November 2005 MRI findings.  Following a physical examination, Dr. Dauphin opined that, given the numerous back injuries in service and lack of evidence of a back injury in the 1997 motor vehicle accident, it should be possible to connect the Veteran's low back complaints with his military service since there is a definite time of onset and many treatment notes.  Dr. Dauphin opined that it appears the Veteran's current back complaints are as likely as not related to his military service.

On August 2013 VA examination, the diagnoses included degenerative disc disease at L4-5 and L5-S1 and disc herniation with spinal stenosis at L3-4 and disc bulging at L5-S1.  The Veteran reported that he hurt his back doing sit-ups in basic training in May 1990 and was treated in physical therapy for 3 to 4 weeks; he was treated through June 1990 and returned to regular duty.  He denied further problems while in the military, though his 1994 separation physical included his report of recurrent back pain.  He then injured his back in a motor vehicle accident in 1997; he had X-rays and treatment and sought chiropractic treatment for two months.  He complained of chronic back pain since a fall in May 2000.  He re-injured his back in 2005 when he bent over to pick up a box; a November 2005 MRI showed minimal bulging of the disc on the left at L3-4-5, with no gross herniation or spinal stenosis noted.  September 2011 MRI results showed L3-4 mild mid-central posterior disc herniation with mild stenosis and mild central and posterior disc bulge at the L5-S1 level.  The Veteran reported increased back pain two days a week, depending on his activity the day before.  X-ray results showed limited degenerative changes in the lumbar spine similar to those shown on October 2010 examination, with some disk space calcification anteriorly at T11-12.  The examiner noted that it is well documented that the Veteran injured his back in 1990 while doing sit-ups and opined that it is less likely as not (less than 50/50 probability) that his current low back pain was caused by or a result of the mechanical low back pain he incurred in 1990.  The examiner stated that most people with acute mechanical back pain respond very rapidly to treatment, noting that the Veteran was diagnosed with mechanical low back pain and treated for one month; he then completed 4 years of active duty without another incident, and his separation physical was negative in 1994, with no further history of back treatment until 1997 when he was in a motor vehicle accident and injured his back.  The examiner noted that the treatment records from 2000 note the Veteran's complaint of back pain since a fall in May 2000 with pain radiating down the left leg; the examiner further opined that the Veteran's 2005 injury when lifting a box likely aggravated the May 2000 injury as an MRI showed minimal bulging of the disc on the left at L3-4-5; the examiner opined that these are the symptoms that persist.

A July 2014 MRI of the Veteran's dorsal spine showed a mild degree of central and posterior disc bulging at D8-9 and D9-10 levels.

At the July 2015 Board hearing, the Veteran testified that he injured his back during basic training doing sit-ups and he had to go through physical therapy.  He testified that he was also injured while he was stationed in Germany when a jack on the arm of a tank slipped off the arm and pinned him against the tank.  He testified that after basic training, he continued to have back pain through his service but did not have any further treatment until 1997, after service.  He testified that the back pain caused by the 1997 motor vehicle accident was mainly in the middle of his spine rather than his low back, and he sought chiropractic treatment.  He testified that he later pulled a muscle in his back lifting a piece of pipe; he could not recall if the injury was to his upper back or lower back.  He testified that he has had constant back pain since basic training although it has worsened in the last 5 to 6 years.  

On March 2017 VA examination (pursuant to the Board's remand), the Veteran reported that he injured his lower back doing sit-ups in boot camp in 1990; he received physical therapy but the pain continued to some extent for the duration of his time in service.  He reported that, after separation from service, he injured his upper back in a motor vehicle accident in 1996 and was seen in a local emergency room.  He did not seek medical care for his lower back until 2010, at which time X-rays showed degenerative joint disease of the lumbar spine.  He had an MRI in September 2011 which showed an L3/4 disc herniation with mild spinal stenosis at that level, as well as mild disc bulging at L5/S1.  He did not report flare-ups of the thoracolumbar spine.  He reported being unable to lift objects from the ground or low shelves.  He did not have intervertebral disc syndrome or use any assistive devices as a normal mode of locomotion.  X-rays showed early degenerative changes in the lumbar spine with minimal progression, minimal sclerosis at the right sacroiliac joint, and osteophyte formation involving both femoral heads laterally.

Following a physical examination, the diagnoses included degenerative joint disease of the lumbar spine, sacroiliitis, and L3/4 disc herniation with spinal stenosis.  The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that the Veteran's STRs document a visit to sick call in May 1990 for 4 days of low back pain which developed while doing sit-ups, and this occurred 2 weeks after entering service; mechanical low back pain was diagnosed, and the Veteran was referred to physical therapy.  He did not report again to sick call for back problems for the remaining 4 years in service.  The examiner noted that, although the Veteran checked "yes" to "recurrent back pain" on his April 1994 separation examination, the examining physician made no comments, and the examination is silent for any back problems.  The examiner noted that, after separation from service, there is no documentation of recurring or persistent back problems until an October 2010 X-ray which showed degenerative joint disease, and a September 2011 MRI showed a herniated disc at L3/4 producing mild spinal stenosis and a disc bulge at L5/S1.  The examiner opined that, given the single episode of low back pain during boot camp, an absence of any further back problems for the remaining 4 years in service, the silent separation examination as per the examining physician, and a lack of documentation of recurring or persistent low back pain until 2010 (a period of 20 years since the injury in boot camp), it is less likely than not that the current degenerative joint disease of the lumbar spine with herniated L3/4 disc is related to the incident during military service.

While an acute low back injury in service (that resolved without residuals) is shown, a chronic low back disability in service is not.  On service separation examination, although the Veteran reported a history of recurrent back pain, a low back disability was not found and the examiner made no mention of any back disability.   There is no evidence that the lumbosacral spine arthritis now shown was manifested in service or in the first postservice year (the Veteran does not allege otherwise).  Consequently, service connection for a low back disability on the basis that such disability became manifest in service and persisted, or on a presumptive basis (for lumbar arthritis as a chronic disease under 38 U.S.C.A. § 1112), is not warranted.  

The preponderance of the evidence is against a finding that the Veteran's current claimed low back disability may otherwise (i.e., other than based on onset in service or on a chronic disease presumptive basis) be related to his service.  While the arthritis of the lumbar spine currently shown is a chronic disease listed in 38 C.F.R. § 3.309(a), continuity of symptoms is simply not shown.  The Veteran's spine was observed to be normal on service separation examination.  And on February 1996 VA examination, the examiner noted that the lower back pain the Veteran had reported early in service had completely resolved and that there were no residuals.  Thereafter, he did not seek any treatment for a back disability until 2000, and in January 2001 he reported that his low back pain had improved significantly and he had not had any recurrence.  His current degenerative joint disease of the lumbar spine and L3/4 disc herniation with spinal stenosis were first diagnosed in 2010/2011.

Furthermore, whether a current chronic back disability (to include arthritis) may be related to remote service/injury therein is, in the absence of a chronic pathology shown in service or continuity of symptoms thereafter, a medical question.  

Regarding the dispositive factor of a nexus between the current low back disability and service/events therein, the Board finds the March 2017 VA examination report to merit substantial probative weight. It reflects review of the Veteran's claims file and familiarity with his medical history and lay accounts, and is based on a complete examination with a historically accurate explanation of rationale that cites to supporting factual data.  

In comparison, Dr. Dauphin's February 2012 opinion warrants less probative weight because it does not accurately portray what the factual data show.  Specifically, Dr. Dauphin did not account for the factual data weighing against the Veteran's claim, including the absence of any documentation of complaints of or treatment for a low back disability for an extended (some 6 year) period of time postservice, and that a low back disability was not clinically documented for at least that period of time (until 2005).  Dr. Dauphin's opinion also warrants less probative weight because in stating that "it should be possible [emphasis added] to connect the Veteran's low back complaints with his military service" it provides an opinion stated in speculative terms (and consequently lacking in probative value).  

Greater weight may be given to one physician's opinion over another depending on factors such as reasoning employed and the extent to which clinical records and other evidence were reviewed.  Gabrielson, supra.  The more probative, and only adequate, medical opinion evidence in the record regarding a nexus between the Veteran's low back disability and his service is in the report of the March 2017 VA examination.  The 2017 VA examiner's opinion, that given the single episode of low back pain during boot camp, an absence of any further back problems for the remaining 4 years in service, the silent separation examination as per the examining physician, and a lack of documentation of recurring or persistent low back pain until 2010 (a period of 20 years since the injury in boot camp), it is less likely than not that the current degenerative joint disease of the lumbar spine with herniated L3/4 disc is related to the incident during military service, is probative and persuasive.   While the Veteran is competent to report (current and past) back problems he has had, he is a layperson, and is not competent to, by his own opinion, establish the etiology of a back disability such as arthritis (vs., e.g., a fracture) or relate it to an etiological factor or injury in remote service.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a low back disability.  The appeal in the matter must be denied.



ORDER

Service connection for a psychiatric disability to include PTSD is denied.

Service connection for a low back disability is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


